Citation Nr: 1516871	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include bipolar disorder (most recently claimed as anxiety).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder (most recently claimed as anxiety).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 
The Veteran, through his representative in February 2013, submitted a waiver of the right to have additional evidence relating to the active appeal reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed November 2010 decision, the Board denied service connection for an acquired psychiatric disorder.

2.  Evidence added to the record since the November 2010 Board decision denying service connection for an acquired psychiatric disorder is not cumulative or redundant of evidence then of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2010 Board decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The criteria to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted a claim for service connection of anxiety in March 2011, which the RO disallowed in the absence of new and material evidence.  Still, the Board must make its own jurisdictional determination.  See 38 C.F.R. § 20.101(d); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran's claim was originally denied by a June 2008 rating decision, which he appealed.  The resultant November 2010 Board decision denied service connection for an acquired psychiatric disorder.  That decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  The Board concluded that there was no evidence of a link between then-current diagnoses and the Veteran's military service.  

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Accordingly, the Board must ascertain whether the record contains new evidence, not considered in the June 2008 rating decision, which would reasonably suggest a link between current psychiatric illness and military service.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  In February 2013, after the claim had been transferred to the Board, the Veteran submitted lay and medical evidence which tends to suggest the possibility of a link between the his diagnosed bipolar disorder and his military service.  Therefore, as new evidence that raises a reasonably possibility of substantiating the claims has been added to the record since the June 2008 rating decision, the claim is reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary since the Board makes no decision adverse to the Veteran and because any potential failure of VA in fulfilling these duties is harmless error. 


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

The Board finds that additional development is required.  Here, the evidence establishes the first three McLendon factors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  First, VA and private treatment records show a diagnosis of bipolar disorder during the pendency of the claim.  For example, in January 2012, a VA Mental Health Note contains diagnoses of Bipolar, type II (first diagnosed in 2005), and panic disorder without agoraphobia.  Second, while the Veteran's service treatment records do not show complaint or diagnosis of mental health illness, there is record of marital counseling.  The Veteran also contends that the nature of his military occupational specialty (MOS), cannon fire direction specialist (confirmed via DD-214), contributed to his current psychiatric disorder.  Third, while VA treatment and SSA records do not address a possible link to service, the Veteran provided lay evidence of a change in behavior after military service and a medical opinion which purports to establish that the Veteran's current diagnosis was caused or aggravated by his military service.  However, there is insufficient competent medical evidence to make a decision on this claim, at this time.  Consequently, a remand is necessary for a VA examination.

As there is no evidence of mental health illness in service, a medical opinion is necessary to link an event during service to a specific later-arising psychiatric diagnosis; such a determination is beyond the capacity for lay observation or description.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (stating "the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms").  

A medical opinion was submitted in this case which suggests that the Veteran's acquired psychiatric disability is the result of his military service.  However, because the opinion appears to be internally inconsistent, the Board concludes that an additional medical opinion should be sought.

Specifically, in this case the provider seems to suggest that the Veteran's MOS during military service simultaneously caused and aggravated the Veteran's bipolar disorder.  However, if the service caused the disability, it would suggest that the psychiatric disability either began during or was otherwise caused by his military service.  Conversely, if the condition was aggravated by the service, this would suggest that the condition pre-dated service.  Moreover, the opinion first identifies symptoms well after service and does not mention or discuss any of the contrary evidence.  For example, the record indicates that the Veteran performed exceedingly well in and immediately after service and shows an approximate ten-year gap between service and manifestation of symptoms.  

For these reasons, while the private medical opinion provided is not sufficient to make a final determination at this time, VA has a duty to provide further assistance.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner, and a complete rationale should be provided for any opinion expressed.

The VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disorder began during or was otherwise caused by the Veteran's military service, including as a result of either the Veteran's marital counseling in service or his MOS of cannon fire direction specialist.  

In so doing, the examiner should explicitly consider and discuss the relevance, if any, of the following:

(i)  The Veteran's May and June 2009 and August 2010 statements, as well as his August 2010 Board hearing testimony.

(ii)  Service treatment records which show marital counseling in September 1978, and denials of psychiatric symptoms at entrance and separation from service.

(iii)  February 2014 statements from the Veteran's mother and sister, indicating a change in the Veteran's behavior after service.  

(iv)  The February 2014 DBQ and medical opinion, indicating that bipolar disorder was caused by and aggravated by military service.

(v)  The April 1981 recommendation letter, excerpted service personnel records pertaining to job performance and request for compassionate reassignment, and performance evaluations in the complete service personnel records.

(vi)  VA treatment records, including:  May 2010 psychological evaluation, diagnosing ADHD, and May and November 2006 and June 2007 VA Mental Health Notes (in which the Veteran is diagnosed with bipolar and panic disorders).  SSA records also contain VA treatment records from March 2002 (showing diagnoses of anxiety state NOS, substance abuse, adjustment disorder, and major depression) and regular VA treatment from 2003 to 2005.

2.  Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


